Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 2-6, filed 23 September 2021, with respect to the limitation, “determining a long-term reference image according to a frame identifier for a reference image obtained by analyzing a parameter set, the long-term reference image being updated according to a short-term reference image stored in a reference image buffer,” have been fully considered and are persuasive.  The rejection of claims 1 and 2 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the video processing method of independent claim 1 and the video processing device of independent claim 2.  The prior art is particularly deficient regarding the limitations of determining a long-term reference image according to a frame identifier for a reference image obtained by analyzing a parameter set, the long-term reference image being updated according to a short-term reference image stored in a reference image buffer; dividing a current image block into one or more sub-blocks; obtaining a candidate motion vector of one of the one or more sub-blocks; in response to the candidate motion vector of the one of the one or more sub-blocks pointing to the short-term reference image, scaling the candidate motion vector of the one of the one or more sub-blocks using a scaling factor not equal to 1, and performing prediction for the one of the one or more sub-blocks or the current image block according to the candidate motion vector after being scaled; and in response to the candidate motion vector of the one of the one or more sub-blocks pointing to the long-term reference image, scaling the candidate motion vector of the one of the one or more sub-blocks using a scaling factor set to 1, and performing prediction for the one of the one or more sub-blocks or the current image block according to the candidate motion vector after being scaled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482